        Case 1:19-cr-00600-RDB Document 66 Filed 07/08/21 Page 1 of 3
                                                             Martin S. Himeles, Jr.
                                                                                  PARTNER
                                                               mhimeles@zuckerman.com
                                                                          410.949.1144




                                       July 8, 2021

VIA ECF

The Honorable Richard D. Bennett
United States District Court Judge
U.S. Courthouse
101 W. Lombard Street, Chambers 5D
Baltimore, Maryland 21201


        Re:    United States v. Joseph Liberto, Crim. No. RDB-19-0600



Dear Judge Bennett:

      Since the motion hearing on June 25, 2021, counsel have had extensive
discussions in an attempt to reach an agreement that would resolve Mr. Liberto’s
outstanding motion in limine concerning evidence of other contractors’ understandings
and conduct (ECF No. 51). Those discussions have borne fruit, and I am writing with the
consent of government counsel to advise you of the parties’ agreement.

      The parties have agreed as follows:

      1. Government witnesses from EMCOR Facilities Servicers, Inc. (“EMCOR”)
         and the United States Postal Service (“USPS”) will be allowed to testify
         concerning their understanding of the contractual provisions and
         requirements relating to the disclosure of subcontractors' proposals and
         invoices; the allowable mark-ups on subcontractor invoices; the steps that
         EMCOR program managers or USPS facilities engineers followed in
         reviewing and processing proposals or invoices that involved subcontracted
         work; as well as with regard to any other matters addressed in the
         Superseding Indictment. EMCOR program managers and USPS facilities
         engineers and similar personnel will be able to testify generally that they
         received and reviewed subcontractors' quotes, proposals, and invoices from
         Sierra and other contractors in relation to jobs of various sizes during the
         course of their work, and they can discuss their review of the mark-ups that
         were applied on these. Nothing in this paragraph is intended to waive any
100 E. PRATT ST., SUITE 2440, BALTIMORE, MD 21202-1031 | T 410.332.0444 | F 410.659.0436


                  WASHINGTON, DC | NEW YORK | TAMPA | BALTIMORE
        Case 1:19-cr-00600-RDB Document 66 Filed 07/08/21 Page 2 of 3
JULY 8, 2021
THE HON. RICHARD D. BENNETT                                                        PAGE 2




          objections Defendant may have to a particular witness’s testimony based
          on lack of knowledge or other lack of foundation for the witness’s testimony.

      2. Government witnesses from EMCOR or USPS such as Program Managers
         and Facilities Engineers will not be allowed to testify concerning how
         frequently they received proposals with subcontractors' quotes or invoices
         disclosing subcontractors from other contractors; whether or how often they
         fielded questions from other contractors about the need to disclose
         subcontractors or the allowable mark-ups on subcontracted work; or what
         inquiries or documents they received from other contractors with regard to
         any other matters addressed in the Superseding Indictment. The government
         will not seek to introduce evidence or offer testimony with regard to how other
         contractors handled the matters discussed in the Superseding Indictment.
         The government will explain these limitations to its witnesses in advance of
         their testimony, and will caution them not to address these matters, unless
         something occurs during the questioning that would require the witness to do
         so, given his or her oath to tell the truth.

      3. Government witnesses will be able to testify that USPS and EMCOR as
         a general matter preferred that contractors self-perform their assigned
         projects, rather than using subcontractors, and to explain why they
         considered the subcontractor disclosure and mark-up limitations and other
         matters addressed in the Superseding Indictment to be material. EMCOR
         witnesses will also be able to explain what prompted the adoption
         of its revised supplier agreement in January 2019. Government witnesses will
         not be restricted from addressing whether Sierra Construction’s practices
         were in compliance with the applicable contractual requirements as to any
         matters addressed in the Superseding Indictment.

      4. Conversely, the defense will not attempt to introduce evidence that other
         contractors were confused by the language of the EMCOR
         supplier agreements or had understandings of the contractual
         requirements or other practices that were consistent with those of Sierra. As
         part of this, the defense will agree not to introduce evidence or ask questions
         relating to the NLK indictment or other investigations of similar conduct.

      5. Either party may seek appropriate relief if opposing counsel brings out
         testimony or introduces documentary evidence in violation of the above
         understandings.
        Case 1:19-cr-00600-RDB Document 66 Filed 07/08/21 Page 3 of 3
JULY 8, 2021
THE HON. RICHARD D. BENNETT                                                         PAGE 3




       In light of the parties’ agreement, we do not believe that there is any need for
further briefing or for the Court to rule on the motion, which is now moot. A proposed
order to that effect is attached.

       We are available to address any questions the Court may have concerning this
resolution.

                                          Respectfully,



                                          Martin S. Himeles, Jr.



cc:    Counsel of record (via ECF)
